Citation Nr: 0027933	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoraco-lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for Morton's neuroma of the left foot.

3.  Entitlement to an initial compensable rating for sleep 
apnea with residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
June 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the January 1996 and December 1997 rating decisions from 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has moderate limitation of motion of the 
thoraco-lumbar spine.  

2.  The medical evidence regarding the thoraco-lumbar spine 
shows no crepitation, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting or standing.  

3.  In December 1997, the veteran received the maximum 10 
percent evaluation for  Morton's neuroma of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 20 percent 
for thoraco-lumbar strain.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5291, 5292, and 5295 (1999).  

2.  The criteria are not met for an initial rating in excess 
of 10 percent for Morton's neuroma of the left foot.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.104, Diagnostic Code 5279 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for ratings in excess of the initial 
ratings are well grounded.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The claims for increased ratings for thoraco-lumbar strain 
and Morton's neuroma of the left foot will be decided on the 
evidence of record because the VA fulfilled its duty to 
assist the veteran in the development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The RO obtained service 
medical records and medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed numerous lay statements with the RO, and provided sworn 
testimony at a regional office hearing.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  


Entitlement to an initial rating in excess of 10 percent for 
thoraco-lumbar strain

An initial rating higher than 10 percent is not available 
under the criteria of Diagnostic Code 5291.  Moderate or 
severe limitation of motion of the dorsal spine is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (1999).  

An initial rating of 20 percent is warranted under the 
criteria of Diagnostic Code 5292.  Slight limitation of 
motion of the lumbar spine is rated as 10 percent disabling, 
moderate limitation of motion is rated as 20 percent 
disabling, and severe limitation of motion is rated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  At three VA examinations 
since August 1995, the worst range of motion of the lumbar 
spine was flexion to 80 degrees in August 1995, right lateral 
bending to 20 degrees in August 1995, left lateral bending to 
20 degrees in August 1995 and August 1999, and rotation to 35 
degrees left and right in August 1997.  Thus, flexion was 
slightly limited, extension was severely limited, right and 
left lateral bending were each moderately limited, and right 
and left rotation were each within normal limits.  

An initial rating of 20 percent is also warranted under the 
criteria of Diagnostic Code 5295.  Lumbosacral strain with 
slight subjective symptoms only is rated as noncompensable.  
Lumbosacral strain with characteristic pain on motion is 
rated as 10 percent disabling.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or unilateral, in standing position is rated as 
20 percent disabling.  A 40 percent rating is assigned when 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  Again, where evaluation is 
based on limitation of motion, the question of whether 
functional loss and pain are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An initial rating of 20 
percent is warranted because, in August 1995, the veteran 
reported sporadic exacerbations of back pain every 2-3 weeks, 
and the August 1999 diagnosis was recurrent paraspinal 
thoracic lumbosacral strain.  

Consideration of the veteran's additionally disabling 
functional loss and pain further warrants an initial rating 
of 20 percent under the criteria of Diagnostic Codes 5292 and 
5295.  The August 1995 examiner opined that pain limited the 
range of motion of the veteran's spine, and the veteran had 
paravertebral muscle spasm in the lower thoracic to mid-
thoracic region.  The veteran took at least two medications 
for muscular pain.  The veteran also reported having left 
upper back pain when he lifted objects weighing more than 40 
pounds.  In June 1997, he testified that he had to quit a job 
at an electronics store because he could not lift boxes from 
top shelves and that he currently worked at a desk job.  An 
initial rating higher than 20 percent is not warranted, 
however, under the criteria of Diagnostic Codes 5292 and 
5295.  Of seven motions, three motions are normal or only 
slightly limited in range.  The medical evidence also shows 
no crepitation, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting or standing.  


Entitlement to an initial rating in excess of 10 percent for 
Morton's neuroma

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5279.  Unilateral or bilateral 
anterior metatarsalgia (Morton's disease) warrants a 10 
percent evaluation.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1999).  The evidence does not show that the 
service-connected thoraco-lumbar strain and Morton's neuroma 
of the left foot disabilities markedly interfere with 
employment or cause frequent hospitalizations.  The veteran's 
December 1996 statement alleges that he had 3 jobs in 18 
months, and in June 1997, he testified that he had to quit a 
job at an electronic store because of difficulty lifting 
boxes.  The veteran further testified, however, that he had a 
new desk job in June 1997, and he told the August 1999 VA 
examiner that he currently worked as an auto salesman.


ORDER

Entitlement to an initial 20 percent evaluation is granted 
for thoraco-lumbar strain, subject to the controlling laws 
and regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for 
Morton's neuroma of the left foot is denied.




REMAND

The claim of entitlement to an initial compensable rating for 
sleep apnea with residuals of a tonsillectomy is well 
grounded.  The claim will be decided on the merits only after 
the Board has determined that the VA has fulfilled its duty 
to assist the veteran in the development of his claim.  See 
38 U.S.C.A. § 5107(a).  

The VA has a duty to assist the veteran in obtaining a new VA 
examination because the August 1997 and August 1999 VA 
examinations did not address the rating criteria for sleep 
apnea.  To constitute a useful and pertinent rating tool, 
rating examinations must be sufficiently contemporaneous to 
allow adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for sleep apnea 
or residuals of his tonsillectomy.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  


2.  The RO should schedule the veteran 
for a VA examination to determine the 
present level of his sleep apnea with 
residuals of a tonsillectomy disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in denial of the 
claim.  38 C.F.R. § 3.655 (1999).  Any 
opinions expressed by an examiner must be 
accompanied by a complete rationale.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before an examination, for 
proper review of the medical history.  An 
examination report is to state whether 
the examiner reviewed the claims file.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
compensable evaluation for sleep apnea 
with residuals of a tonsillectomy based 
on the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
claim remains in a denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

